Order and judgment (one paper), Supreme Court, New York County (Stanley Parness, J.), entered February 9, 1998, awarding claimant condemnee additional amounts for litigation costs pursuant to EDPL 701, unanimously affirmed, without costs.
We agree with the IAS Court that a significant portion of claimant’s efforts and costs were expended to develop and present valuation theories to support a claim for compensation substantially in excess of what the court awarded, and see no reason to disturb its exercise of discretion in awarding additional amounts substantially less than what claimant was asking for (see, Hakes v State of New York, 81 NY2d 392, 397). Concur — Milonas, J. P., Ellerin, Wallach and Andrias, JJ.